DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 11/18/20 has been considered.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-6, 8-14, and 16-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthias et al. (US 2010/0179690 A1).
	As per claims 1 and 17, Matthias et al. disclose a computer-implemented method, and one or more non-transitory computer storage media, comprising: receiving an initial process definition for a process to be performed by a robot, wherein the process definition defines a sequence of actions to be performed in a workcell, and wherein a first action in the sequence of actions has an associated measurement tolerance (see at least [0017-0021], [0036-0039], and [0058-0061], all para. disclose a sequence of a working process in a working cell to be performed by a robot, and the sequence of actions are generally monitored and supervised by a safety system, the safety system is set up to detect when predetermined safety rules and/or process specifications or process-relevant parameters and/or conditions are not complied with or are disregarded and, in the event of violation, to immediately effect an emergency shutdown or termination of the respective working process); computing a predicted accumulated measurement variance for each of one or more actions that occur before the first action in the sequence (see at least [0058-0059], and [0065-0071] disclose idealized process sequence and ordered of each action in the sequence); determining that the predicted accumulated measurement variance for the one or more actions that occur before the first action in the sequence exceeds a threshold (see at least [0061-0062], [0064], and [0072-0076], all para. disclose if limit values of individual process parameters and/or process specifications for particular areas and/or zones of the working cell, as specified by the safety controller, are exceeded or undershot, the safety controller initiates an emergency shutdown of the control/regulation device); and in response, generating a modified process definition that inserts a measurement action at a location in the sequence before the first action (see at least [0064] disclose the PLC interacts with different monitoring devices, for example limit switches and light barriers, in order to retrieve and evaluate additional ambient information; and [0078] disclose continuously monitoring different relevant process parameters,………the actual process can be implemented and/or conditioned in a manner which is restricted to the essential aspects and is decoupled from various parameter specifications, in particular cell-related and/or environment-related and/or safety related specifications, and thus can be modified and/or changed as desired).
	As per claims 2-3 and 18-19, Matthias et al. disclose computing the predicted accumulated measurement variance is based on properties of resources being used for each of the actions in the sequence of actions, wherein the properties of the resources comprises one or more of sensor resolution, detection accuracy, object tolerance, sensor to robot calibration, robot accuracy, or end effector tolerance (see at least [0061-0062], [0064], and [0072-0076], all para. disclose monitoring and control by the safety system to the effect that the safety system detects when predetermined process specifications, in particular also safety-critical or safety-relevant regulations and/or conditions, are violated or disregarded and, in the event of violation, immediately initiates and/or effects an emergency shutdown or termination of the respective working process).
	As per claim 4, Matthias et al. disclose computing, from the initial process definition graph, a second modified process definition for a different workcell having different resource properties than the first workcell, wherein the second modified process definition includes the measurement action at a different location in the sequence (see at least [0055-0056] disclose different process specifications and/or process parameter specifications and/or conditions for the handling devices as well as associated safety regulations which must be complied with can be defined and/or specified for the different areas 12,14,15 and/or zones Z1,Z2,Z3,Z4, Z5).
	As per claims 5-6, Matthias et al. disclose the modified process definition adds an additional resource in the workcell for the process, wherein the additional resource is an additional sensor (see at least [0080] disclose retrieve and evaluate additional ambient information).
	As per claims 8 and 20, Matthias et al. disclose computing the location in the sequence such that second accumulated measurement variances for one or more actions between the location and the first action having the associated
measurement tolerance do not exceed the threshold (see at least [0065-0070] disclose the idealized process having the associated measurement tolerance do not exceed the threshold).
	Claims 9-14, and 16, are system claims corresponding to method claims 1-6, and 8 above.  Therefore, they are rejected for the same rationales set forth as above.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Matthias et al. (US 2010/0179690 A1) in view of Eberst (8892255).
	As per claim 7, Matthias et al. do not explicitly disclose the sensor is attached to an arm of the robot.  However, Eberst discloses the sensor is attached to an arm of the robot (see at least column 3, lines 8-20).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Matthias et al. by combining the sensor is attached to an arm of the robot for the automated control of a process robot with a controller performing movement and work sequences and with one or more sensors that record a work process.
	Claim 15 is a system claim corresponding to method claim 7 above.  Therefore, it is rejected for the same rationales set forth as above.
					

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Linnell et al. (US 2015/0273685 A1)
	. Byrne et al. (11256240)
	. Odhner et al. (11173602)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664